Case 19-35840   Doc 16   Filed 06/19/20 Entered 06/19/20 15:39:05   Desc Main
                           Document     Page 1 of 4
Case 19-35840   Doc 16   Filed 06/19/20 Entered 06/19/20 15:39:05   Desc Main
                           Document     Page 2 of 4
Case 19-35840   Doc 16   Filed 06/19/20 Entered 06/19/20 15:39:05   Desc Main
                           Document     Page 3 of 4
Case 19-35840   Doc 16   Filed 06/19/20 Entered 06/19/20 15:39:05   Desc Main
                           Document     Page 4 of 4
